Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-18 are allowed. 
The following is an examiner’s statement of reasons for allowance:  
Claim 1 recites:

1. An encoding method comprising: 
encoding to-be-encoded images including one or more non-output images and a plurality of output images, wherein: 
a difference between picture order counts (POCs) of two neighboring output images is greater than 1, the two neighboring output images being two of the plurality of output images that have neighboring display orders; 
a ratio of a difference between POCs of two first output images of the plurality of output images to a photographing time interval of the two first output images is same as a ratio of a difference between POCs of two second output images of the plurality of output images to a photographing time interval of the two second output images, at least one of the two second output images being different from either of the two first output images; and 
a POC of at least one of the one or more non-output images is between the POCs of the two neighboring output images; and 
generating a bitstream having the to-be-encoded images.


in combination with the claim limitations as a whole obvious. Since claims 2-9 and 11-17 are dependent claims to claim 1 and 10, respectively, therefore claims 1-18 are allowable over the prior art of record because the references, taken individually or in combination, fail to particularly disclose each and every element of independent claims 1, 8 and 14. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/Francis Geroleo/Primary Examiner, Art Unit 2485